1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                        SOUTHERN DIVISION
11

12   JESUS ADAM LEON,                         )   No. SA CV 18-903-DMG (PLA)
                                              )
13                          Petitioner,       )   JUDGMENT
                                              )
14                     v.                     )
                                              )
15   CHARLES CALLAHAN, Warden,                )
                                              )
16                          Respondent.       )
                                              )
17

18          Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of
19   United States Magistrate Judge,
20          IT IS ADJUDGED that the First Amended Petition in this matter is denied and dismissed
21   with prejudice.
22

23   DATED: December 26, 2019                         ___________________________________
                                                                 DOLLY M. GEE
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
